UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 6, 2017 1PM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 333-203276 47-3278534 (Commission File No.) (IRS Employer Identification No.) 312 S. Beverly Drive #3104, Beverly Hills, California (Address of principal executive offices) (zip code) (424) 253-9991 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01. Other Events (1) The Company has been contacted by additional cannabis companies in California inquiring about our assistance in their desire to become a public company. These companies contacted us based on the success that our initial cannabis company has been experiencing. (2) The Company is currently working with 4 companies. These company are in the following industries: Elder Care, Cannabis Cultivation, television production and energy shot and supplement company.Our officers have been assisting companies transforming from a private company to a public company since 2007. One of the initial reverse mergers completed by our officers was completed in 2008 and it successfully moved from the OTC to NYSE in 2014. (3) On September 6, 2017, the Company received a notice of conversion from EMA Financial for 45,600,000 shares. There is $33,824.00 remaining on the note. (4) On September 6, 2017, the Company received a notice of conversion from Typenex for 88,780,000 shares. There is $29,115.63 remaining on the note. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1PM Industries, Inc. Dated: September 8, 2017 By: /s/ Joseph Wade Name: Joseph Wade Title: CEO 3
